Citation Nr: 1717799	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left lower lip numbness.


REPRESENTATION

Appellant represented by:	Daniel J. Tuley, Esq.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision corrected a typographical error in an earlier May 2010 rating decision, which granted service connection for left lower lip numbness.


FINDING OF FACT

The Veteran has severe, incomplete paralysis of his seventh cranial nerve.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for left lower lip numbness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8407 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection for left lower lip numbness and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In February 2009 and June 2009 letters, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's left lower lip numbness has been rated as 10 percent disabling under Diagnostic Code 8407 for neuralgia of the seventh (facial) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8407 (2016).

Diagnostic Code 8407 evaluates according to the degree of "loss of innervation of the facial muscles."  A 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a 30 percent rating is warranted for complete paralysis of the seventh cranial nerve.  38 C.F.R. § 4.124a, DC 8407 (2016).

The Board notes that the words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).

A September 2009 private dental letter noted the Veteran had numbness in the lower left lip and chin area.

On September 2010 VA examination, the Veteran reported lack of feeling on the left side of his chin and bottom left.  He stated it caused embarrassment since he would forget and spill liquid when he tried to take a drink.  He said when it was cold outside he mumbled, and that he sometimes cut himself shaving due to the numbness.  The examiner noted a current symptom of speech difficulty, specifically impaired articulation for some words, but understandable speech.  The examiner reported the lip numbness had no significant effects on the Veteran's usual occupation and most of his daily activities, other than feeding, where it had a moderate effect.

In his May 2011 notice of disagreement, the Veteran reported no feeling on the left side of his face; trouble speaking at times, especially when cold outside; and difficulty drinking beverages.  He stated his lip was "more than just numb," but rather he "[had] no feeling over it."

In his December 2011 substantive appeal, the Veteran stated his left lower lip numbness affected his speech and ability to talk.

On November 2016 VA examination, the Veteran reported numbness in the left lower lip and jaw, causing difficulty with speech.  He stated when drinking fluids he "dribble[d]" out of the left side of his lower lip.  The examiner noted he had severe numbness on the left side of the lower face, which caused mild difficulties with swallowing and speaking.  Muscle strength testing was normal.  Sensory examination showed loss of pin sensation and light touch in the left lower lip, left lower chin, and into the jaw.  The examiner reported the Veteran had incomplete, moderate paralysis of the affected cranial nerve.  The examiner noted the condition impacted the Veteran's ability to work in that he had to speak at a slower pace and be careful when drinking liquids.

On review of the record, the Board finds that the disability picture presented by the Veteran's left lower lip numbness warrants a rating of 20 percent during the appellate period.  During this period, the Veteran's neuralgia was best described as incomplete, but with severe effects and functional limitations at times, including complete numbness, difficulty speaking and swallowing.  38 C.F.R. § 124a, Diagnostic Code 8407 (2016).  Although it was not always severe, given the reported flare-ups the Board finds that the disability picture most closely approximates severe incomplete paralysis.  There is no evidence that at any time during the appellate period, however, that the Veteran had complete paralysis of the cranial nerve.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a disability rating of 20 percent, but no higher, for left lower lip numbness is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for left lower lip numbness is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


